UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 09-6776


RANDY GOVAN,

               Plaintiff – Appellant,

          v.

SHIRLEY SINGLETON, Disciplinary Hearing Officer, Ridgeland
C.I. and Allendale C.I.; LEVERN COHEN, Warden Ridgeland
Correctional   Institution;   CHRISTOPHER  FELDER,   Major
Ridgeland Correctional Institution; CARL J. FREDERICK,
Director of Operations, SCDC,

               Defendants – Appellees.



                           No. 09-6891


RANDY GOVAN,

               Plaintiff – Appellant,

          v.

SHIRLEY SINGLETON, Disciplinary Hearing Officer, Ridgeland
C.I. and Allendale C.I.; LEVERN COHEN, Warden Ridgeland
Correctional   Institution;   CHRISTOPHER  FELDER,   Major
Ridgeland Correctional Institution; CARL J. FREDERICK,
Director of Operations, SCDC,

               Defendants – Appellees.



Appeals from the United States District Court for the District
of South Carolina, at Anderson.  Margaret B. Seymour, District
Judge. (8:07-cv-03789-MBS)
Submitted:   September 25, 2009        Decided:   October 15, 2009


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randy Govan, Appellant Pro Se.    William Henry Davidson, II,
Matthew Blaine Rosbrugh, DAVIDSON & LINDEMANN, PA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

            Randy     Govan     appeals        the     district        court’s       order

accepting in part the recommendation of the magistrate judge and

granting    Defendants’        summary        judgment     motion           in     Govan’s

42 U.S.C.    § 1983    (2006)    civil        rights   action        as   well     as   the

district court’s order denying his Fed. R. Civ. P. 59(e) motion

to alter or amend that order.             We have reviewed the record and

find   no   reversible     error.        Accordingly,          we    affirm      for    the

reasons stated by the district court.                   Govan v. Singleton, No.

8:07-cv-03789-MBS (D.S.C. Mar. 24, 2009; Apr. 29, 2009).                                 We

dispense    with    oral      argument    because        the        facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                          3